PER CURIAM.
*77Marc S. Hermelin appeals from the circuit court's grant of summary judgment denying his claims for tortious interference with a contract and civil conspiracy against Respondents, who were eight employees of K-V Pharmaceutical Co., including six members of the Board of Directors and two corporate executives. We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. Sup. Ct. Rule 84.16(b) (2018).